

116 HRES 1052 IH: Expressing the sense of the House of Representatives that all young children and families should have access to high-quality child care that is affordable for families.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1052IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Bonamici (for herself, Mrs. Hayes, Mr. Smith of Washington, Mr. Blumenauer, Mr. Cooper, Ms. Clarke of New York, Ms. Velázquez, Mr. Suozzi, Mr. Thompson of Mississippi, Mr. DeFazio, Mr. Heck, Mr. Larson of Connecticut, Mr. Lowenthal, Mr. Trone, Mr. Cárdenas, Ms. Norton, Ms. Adams, Mr. Takano, Ms. Clark of Massachusetts, Mr. Ruppersberger, and Ms. DeLauro) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing the sense of the House of Representatives that all young children and families should have access to high-quality child care that is affordable for families.Whereas today’s working parents depend on high-quality child care so they can work and support their families, and approximately 12.5 million children under 5 are in a regular child care arrangement;Whereas the United States economy loses $57,000,000,000,000 annually in lost earnings, lost productivity, and lost revenue due to child care challenges;Whereas child care is difficult to find for millions of families, particularly for the approximately 58 percent of low-income children younger than 6 years old whose parents work non-standard hours, when only 8 percent of child care centers provide evening or weekend care;Whereas in the last 10 years the cost of child care has increased by 25 percent;Whereas the Department of Health and Human Services recommends that no more than 7 percent of household income go toward child care payments; however, middle-income families spend as much as 14 percent on child care and low-income families spend approximately 35 percent of their income on child care;Whereas the average annual cost of center-based child care for an infant in 30 States and Washington, DC, is higher than the average in-state tuition and fees at a public four-year institution;Whereas families of color face income gaps that make quality child care even less affordable resulting in Black, Indigenous, and other children of color less likely to attend licensed care, which tends to be higher quality than non-licensed care;Whereas high-quality child care and early education, especially for disadvantaged children, helps children thrive in school and beyond by decreasing special education placement and reducing grade retention, by decreasing child abuse and neglect and juvenile arrests, by increasing high school graduation and college attendance, and by increasing employment;Whereas the eligibility requirements to receive assistance under the Child Care and Development Block Grant Act of 1990 (CCDGB), the primary source of Federal funding support, exclude most American children from Federal child care assistance;Whereas the CCDBG still serves only a fraction of families eligible for Federal support, with only 16 percent of eligible children receiving Federal child care assistance;Whereas these issues affect all families, but disproportionately affect women, many of whom are unable to enter the workforce due to the lack of affordable, high-quality child care for their children;Whereas the vast majority of the formal child care workforce is comprised of women, including 40 percent women of color, and women also do most of the unpaid child care work in families;Whereas increased pay for workers in the child care industry improves the quality of child care for young children and reflects the value of their highly skilled work;Whereas to recruit and retain a qualified child care workforce for young children, child care staff for young children should be paid as much as K–12 staff with equivalent education and experience;Whereas a full-time living wage is needed for all child care workers to meet their families’ essential needs, but the median child care center worker earns $10.72 per hour and more than half of child care workers receive Federal income support to support their families’ well-being;Whereas high-quality child care that works for everyone is essential for a strong economy and future, working families also need universal preschool, child nutrition programs that promote health and wellness, fair work schedules, living wages, paid family and medical leave, paid sick days, and credit in the Social Security system for time spent caregiving to support their well-being;Whereas when families are guaranteed high-quality, flexible, available, and affordable child care, business productivity improves, parents have a greater likelihood of finding and keeping employment, and children do better in school and in life;Whereas fixing the child care system is also an issue of racial justice such that ensuring that families of color have access to high-quality, affordable child care is an important part of dismantling the systemic underinvestment in Black, Indigenous, and other families and workers of color;Whereas the COVID–19 pandemic exacerbated existing problems in child care and created new problems, including providing safe emergency care while providers are struggling with significant reductions in revenue;Whereas according to a study conducted by the National Association for the Education of Young Children in March 2020, 47 percent of child care providers would not survive a closure of more than two weeks without significant support; andWhereas an analysis by the Center for American Progress estimated that, without adequate public support, 4.5 million child care slots could be lost permanently: Now, therefore, be itThat the House of Representatives should pass robust child care legislation that will stabilize the child care industry and that will—(1)provide child care assistance to all working families that need it, including low- and middle-income families who struggle to afford the cost of high-quality child care and underpaid families who are too often left behind;(2)make child care affordable, with no working family earning below 150 percent of State median income having to pay more than 7 percent of their income for child care and families most in need paying nothing;(3)ensure that child care is available so that parents in today’s 24-hour economy can access high-quality care when and where they need it—during weekends, and nights, as their job schedules change—with options across school, center, and home settings;(4)guarantee that all families eligible for child care will receive it, by investing in the expansion of child care supply and creating a system that is appropriately funded to meet the need of America’s families;(5)improve the quality of child care by guaranteeing child care workers a living wage and wage parity with K–12 staff with equivalent education and experience, by improving training opportunities, and by giving workers a voice on the job to advocate for higher workplace standards and standards of care for the children they serve;(6)expand access to full-day, full-school year Head Start services and to high-quality preschool; and(7)provide sufficient Federal investment to ensure resources for both high-quality jobs and affordable child care.